COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00586-CR


CYNTHIA GAIL PRIDDY                                                APPELLANT

                                         V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                      TRIAL COURT NO. 52,948-B

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Cynthia Gail Priddy appeals the judgment revoking her

community supervision. We will affirm.

      In April 2013, the trial court convicted Priddy of felony DWI and sentenced

her to five years’ confinement but suspended imposition of the sentence and

placed her on five years’ community supervision.      Later that same year, in


      1
      See Tex. R. App. P. 47.4.
October 2013, the State filed a motion to revoke Priddy’s community supervision,

alleging that she had violated several terms and conditions of her community

supervision. At a hearing on the State’s motion, Priddy pleaded true to three of

the State’s allegations, the State called Priddy’s community supervision officer to

testify, Priddy called her boyfriend to testify, and both sides had an opportunity to

give closing argument. The trial court found true the same three allegations that

Priddy had pleaded were true, revoked Priddy’s community supervision, and

sentenced her to two years’ confinement—three years less than the original

sentence that was imposed.

      Priddy asserts the following single issue on appeal:

             Whether the trial court abused its discretion through its
      cursory and perfunctory treatment of Appellant’s case at a motion to
      revoke hearing during which the trial court consistently misapplied
      the rules of evidence such that the court’s conduct rose to the level
      of deprivation of due process requiring remand.

In thoroughly criticizing both the State’s and the trial court’s conduct at the

revocation hearing, Priddy contends that the “trial court’s cumulative rulings on

motions and admissibility of testimonial evidence combined with a pattern of

flouting the rules of evidence and procedure by the prosecutor deprived

Appellant of Due Process at the revocation hearing.” We construe Priddy’s issue

to complain that the cumulative effect of the alleged errors committed by the trial

court during the revocation hearing denied her due process as guaranteed by the

federal constitution. See U.S. Const. amend. XIV.




                                         2
      The doctrine of cumulative error provides that the cumulative effect of

several errors can, in the aggregate, constitute reversible error, even though no

single instance of error would. Chamberlain v. State, 998 S.W.2d 230, 238 (Tex.

Crim. App. 1999), cert. denied, 528 U.S. 1082 (2000). However, for the doctrine

to apply, the alleged errors complained of must actually constitute error.

Gamboa v. State, 296 S.W.3d 574, 585 (Tex. Crim. App. 2009) (reasoning that

although it is possible for a number of errors to cumulatively rise to the point that

they become harmful, non-errors may not, in their cumulative effect, cause error);

see also United States v. Rivera, 900 F.2d 1462, 1470‒71 (10th Cir. 1990)

(addressing same).

      In subpart B of her issue, Priddy argues that the trial court improperly

allowed the State to introduce her prior testimony, which was hearsay.             In

portions of subpart C of her issue, Priddy complains of instances in which the trial

court permitted the State to give “de facto testimony.” In subpart D of her issue,

Priddy argues that the trial court erred by sustaining a State’s objection on the

ground that “because there were other violations before it, how it ruled on a

specific objection . . . was not important.” In part of subpart A of her issue, Priddy

complains about the trial court permitting the State to question her boyfriend

about an alleged assault committed by her against him. Priddy does not cite a

single authority in support of any of these arguments. Consequently, they are

inadequately briefed and cannot be considered for purposes of a cumulative

error analysis. See Tex. R. App. P. 38.1(i); Gamboa, 296 S.W.3d at 585.


                                          3
      In the remaining portion of subpart C of her issue, Priddy argues that the

trial court improperly allowed the State to ask a hypothetical question, but she

objected that the question called for speculation. Because Priddy’s argument

does not comport with the objection that she raised at the revocation hearing, no

error is shown and the trial court’s ruling cannot be considered for purposes of a

cumulative error analysis. See Santellan v. State, 939 S.W.2d 155, 171 (Tex.

Crim. App. 1997) (requiring argument on appeal to comport with the objection at

trial to preserve error); see also Gamboa, 296 S.W.3d at 585.

      In subpart A of her issue, Priddy argues that the trial court improperly

introduced evidence of extraneous offenses by referencing her previous

misdemeanor community supervision for DWI. The State asked about Priddy’s

prior probation on several other occasions throughout the hearing, but Priddy did

not assert any objection thereto. Because Priddy did not object each time the

alleged inadmissible evidence was offered or obtain a running objection, no error

is shown, and the trial court’s rulings cannot be considered for purposes of a

cumulative error analysis. See Valle v. State, 109 S.W.3d 500, 509–10 (Tex.

Crim. App. 2003); see also Gamboa, 296 S.W.3d at 585.

      In subpart E of her issue, Priddy argues that the trial court improperly

frustrated her attempt to show that the State was at fault for her failure to check

in for weekend jail time. Priddy asked the probation officer, “Would you agree

with me that most probationees are generally behind a little money or a little

community service?”     The State objected to relevance, and the trial court


                                        4
sustained the objection. The trial court did not abuse its discretion by sustaining

the objection because whether other probationers had failed to comply with their

terms and conditions had no bearing on Priddy’s failure to comply with her terms

and conditions. See Tex. R. Evid. 401; Tillman v. State, 354 S.W.3d 425, 435

(Tex. Crim. App. 2011) (applying abuse of discretion standard of review to ruling

admitting evidence). Thus, this argument cannot be considered for purposes of a

cumulative error analysis. See Gamboa, 296 S.W.3d at 585.

      Because non-errors may not, in their cumulative effect, cause error, and

because Priddy’s arguments complaining of alleged error either were not

preserved for appellate review or are without merit, there is no error of which to

cumulate. We hold that the trial court did not abuse its discretion by revoking

Priddy’s community supervision. See Rickels v. State, 202 S.W.3d 759, 763

(Tex. Crim. App. 2006) (applying abuse of discretion standard). We overrule

Priddy’s sole issue and affirm the trial court’s judgment.



                                                    /s/ Bill Meier

                                                    BILL MEIER
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 16, 2014




                                          5